*906OPINION.
Lansdon :
The petitioner seeks to deduct notes and accounts receivable in the amount of $3,294.16 from its gross income in the taxable year as debts ascertained to be worthless and charged off in such year. From the evidence we are left in much doubt as to whether all the debts were ascertained to be worthless in the taxable year, whether any of such notes and accounts were actually charged off in said year, and whether all reasonable and usual methods had been exhausted in attempts to collect from the several debtors. From the meager record we are unable to say that the petitioner has overcome the presumption that the determination of the Commissioner as to the alleged bad debts was correct.

Decision will be entered for the resyond&mt.